J-S49025-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT
                                                       OF PENNSYLVANIA
                             Appellee

                        v.

    CODY LEE CAMPBELL

                             Appellant                   No. 96 MDA 2018


         Appeal from the Judgment of Sentence Entered March 20, 2017
               In the Court of Common Pleas of Lycoming County
               Criminal Division at No.: CP-41-CR-0000382-2017


BEFORE: SHOGAN, J., STABILE, J., and STEVENS, P.J.E.*

MEMORANDUM BY STABILE, J.:                        FILED NOVEMBER 30, 2018

        Appellant Cody Lee Campbell appeals from the March 20, 2017

judgment of sentence entered in the Court of Common Pleas of Lycoming

County (“trial court”), following his guilty plea to one count of failure to comply

with registration requirements under the Sexual Offender Registration and

Notification Act (“SORNA”), 18 Pa.C.S.A. § 4915.1(a)(1). Upon review, we

vacate and remand.

        The facts and procedural history of this case are undisputed. Briefly, on

December 10, 2012, Appellant pleaded nolo contendere to indecent assault of

a minor. At the time Appellant entered into the guilty plea, he was not subject

to any reporting requirements. Nonetheless, ten days later, on December 20

2012, SORNA became effective. Applying SORNA, Appellant was subjected to

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S49025-18



a fifteen-year registration requirement. On March 17, 2017, Appellant was

charged with one count of failure to comply with registration requirements

under SORNA. On March 20, 2017, Appellant pleaded guilty and the trial court

sentenced him to fourteen to thirty-six months’ imprisonment. Appellant did

not file a direct appeal.

      On September 15, 2017, Appellant filed a petition under the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-46, challenging his

sentence in light of Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017).

The PCRA court appointed counsel, who filed an amended petition, seeking,

inter alia, the reinstatement of Appellant’s direct appeal rights nunc pro tunc.

On November 6, 2017, the PCRA court reinstated Appellant’s direct appeal

rights. Appellant timely appealed to this Court. Both Appellant and the trial

court complied with Pa.R.A.P. 1925.

      On appeal, Appellant argues, and the trial court agrees, that his

sentence is illegal under Muniz, wherein our Supreme Court held that the

reporting and registration requirements under SORNA are punitive and that

their retroactive application to offenses committed prior to SORNA’s

enactment (December 20, 2011) and effective dates (December 20, 2012)

violates the ex post facto clause of the United States Constitution. The Muniz

Court considered whether SORNA was unconstitutional as applied to a

defendant subjected to an increased registration period under SORNA. Id. at

1192-93. Muniz was convicted of indecent assault in 2007 and subject to a

ten-year registration requirement pursuant to then-extant Megan’s Law III

                                      -2-
J-S49025-18



(42 Pa.C.S.A. § 9795.1 et seq. (expired)). Id. at 1193. Muniz absconded

prior to sentencing. In 2014, he was apprehended, sentenced, and subjected

to a lifetime reporting requirement under SONRA.       Id.     In summary, our

Supreme    Court   concluded   that   SORNA’s   notification   and   registration

requirements were punitive rather than civil, and that SORNA was

unconstitutional as applied to Muniz because it increased the punishment for

indecent assault after he committed the offense.

      The instant case is similar to Muniz. When Appellant committed the

underlying indecent assault offense in 2009, he was not subject to any

reporting requirement and SORNA had not yet become enacted, much less

become effective. Thus, as stated and consistent with Muniz, the retroactive

application of SORNA to Appellant’s underlying offense, which occurred prior

to SORNA’s enactment and effective dates, is unconstitutional. As a result,

Appellant had no duty register under SORNA.

      Judgment of sentence vacated.         Case remanded.           Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/30/2018




                                      -3-